NUMBER 13-07-00677-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN THE MATTER OF H. A. G., A JUVENILE



On appeal from the County Court of Goliad County, Texas, 

Sitting as a Juvenile Court.

 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Vela

Memorandum Opinion by Justice Rodriguez


	The State alleged that H.A.G., a juvenile, engaged in delinquent conduct by
committing the offense of arson.  Tex. Penal Code Ann. art. 28.02(a) (Vernon Supp. 2007). 
After a trial on the merits, the trial court found the allegation of arson was true and
adjudged H.A.G. guilty of engaging in delinquent conduct.  The trial court ordered that
H.A.G. be committed to the Texas Youth Commission for an indeterminate period of time
not to exceed her eighteenth birthday.  By two issues, H.A.G. contends that the evidence
is legally and factually insufficient to prove that she acted with the intent to commit arson. 
We affirm.
I.  Standards of Review

	In conducting a legal sufficiency review, we view the evidence in the light most
favorable to the verdict to determine whether a rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.  Hooper v. State, 214 S.W.3d
9, 13 (Tex. Crim. App. 2007) (citing Jackson v. Virginia, 443 U.S. 307, 318-19 (1979));
Escamilla v. State, 143 S.W.3d 814, 817 (Tex. Crim. App. 2004); see In re M.D.T., 153
S.W.3d 285, 288 (Tex. App.-El Paso 2004, no pet.) ("When reviewing challenges to the
legal sufficiency of the evidence to establish the elements of the penal offense that forms
the basis of the finding that the juvenile engaged in delinquent conduct, we apply the
standard set forth in Jackson v. Virginia, 443 U.S. 307, 320 (1979).").  We consider
whether the trier of fact reached a rational decision.  Beckham v. State, 29 S.W.3d 148,
151 (Tex. App.-Houston [14th Dist.] 2000, pet. ref'd).  The trier of fact is the sole judge of
the facts, the credibility of the witnesses, and the weight given to testimony.  See Tex.
Code Crim. Proc. Ann. art. 38.04 (Vernon 1979); Beckham, 29 S.W.3d at 151.  "When a
juvenile challenges the legal sufficiency of the evidence in the peculiar civil/criminal hybrid
known as juvenile proceedings, the appellate court is required to consider only the
evidence and inferences tending to support the findings under attack."  In re B.P.H., 83
S.W.3d 400, 406 (Tex. App.-Fort Worth 2002, no pet.) (citing In re of A.B.R., 596 S.W.2d
615, 618 (Tex. Civ. App.-Corpus Christi 1980, writ ref'd n.r.e.)).
	In a factual sufficiency review, we review the evidence in a neutral light to determine
whether the evidence is so weak that the verdict seems clearly wrong and manifestly unjust
or the verdict is against the great weight and preponderance of the evidence.  Watson v.
State, 204 S.W.3d 404, 414-15 (Tex. Crim. App. 2006).  If conflicting evidence exists, we
presume the trier of fact resolved those conflicts in favor of the prevailing party.  Turro v.
State, 867 S.W.2d 43, 47 (Tex. Crim. App. 1993).  This Court will not reverse the jury's
verdict unless we can say with some objective basis in the record, the great weight and
preponderance of the evidence contradicts the verdict.  Watson, 204 S.W.3d at 415.  "The
criminal law standard for factual insufficiency is also applicable in juvenile cases."  In re
B.P.H., 83 S.W.3d at 407.
II.  Applicable Law

	"A person commits [arson] if the person starts a fire, regardless of whether the fire
continues after ignition, or causes an explosion with intent to destroy or damage any
building, habitation, or vehicle."  Tex. Penal Code Ann. art. 28.02(a)(2) (Vernon Supp.
2007).  A person commits arson with specific intent to damage or destroy a building,
habitation, or vehicle if it is the person's conscious objective or desire to engage in the
conduct or cause the result.  Beltran v. State, 593 S.W.2d 688, 689 (Tex. Crim. App.
1980); Prejean v. State, 704 S.W.2d 119, 121 (Tex. App.-Houston [1st Dist.] 1986, no
pet.).  Intent is usually proven by circumstantial evidence and may be inferred from any
facts that tend to prove its existence, such as the acts, words, and conduct of the accused. 
Beltran, 593 S.W.2d at 689.

III.  Analysis

	By two issues, H.A.G. challenges the legal and factual sufficiency of the evidence
supporting the trial court's finding that she acted with intent--an essential element of arson. 
By a sub-issue, H.A.G. also argues that apart from any statements made by her, the State
failed to prove the corpus delicti of arson.
A.  The Evidence

	The State relied on the testimony of Trevino Vargas, III, to prove that H.A.G. acted
intentionally.  Vargas testified that he is the principal of the middle school where H.A.G.
was enrolled as an eighth-grade student.  Through his testimony, the State presented
evidence that at approximately 3:20 p.m., ten minutes before the students were released
from class, a student reported that smoke was coming from the girls' restroom.  A female
assistant principal entered the restroom and removed a trash can that had been set on fire. 
Once the trash can was removed, Vargas inspected the restroom.  He testified that there
was "quite a bit of smoke," that the hall smelled of smoke, and that there was black soot
on the vents.
	Through an investigation, Vargas discovered that H.A.G. and another student had
been in the restroom at the time the fire was started.  Vargas discovered a lighter in the
other student's possession.  The other student told Vargas that she brought the lighter to
school for the purpose of starting the fire.  Vargas stated she told him that, on the previous
day, she and H.A.G. discussed bringing the lighter to school to start the fire.  H.A.G.
eventually told Vargas that she lit paper (either toilet paper or a paper towel) on fire and
put it in the trash can.

B.  Corpus Delicti of Arson

	"To establish the corpus delicti in arson cases it is necessary to show that a fire
occurred and that the fire was designedly set by someone."  Troncosa v. State, 670
S.W.2d 671, 680 (Tex. App.-San Antonio 1984, no pet.).  Although an extra-judicial
confession alone is not sufficient to establish the corpus delicti of arson, "if there is some
evidence corroborating the confession, the confession may be used to aid in the
establishment of the corpus delicti."  Id. 
	Here, Vargas testified he observed a trash can on fire that had been removed from
the girls' bathroom.  Another student reported that she brought a lighter to school because
she and H.A.G. had planned to start the fire.  These facts corroborate H.A.G.'s extra-judicial statement that she started the fire.  See id.  Therefore, the State established the
corpus delicti of arson by showing that a fire occurred and that it was designedly set by
someone.  See id.  We overrule H.A.G.'s sub-issue.
C.  Legal Sufficiency of the Evidence

	In this case, the trial court may have inferred H.A.G.'s intent to damage or destroy
the building based on the following facts:  (1) H.A.G. and another student planned to bring
a lighter to school; (2) H.A.G. planned to start the fire; (3) H.A.G. started the fire in an
empty bathroom; (4) H.A.G. started the fire approximately ten minutes before the school
day ended; (5) H.A.G. did not report the fire when it was started or warn anyone that there
was a fire when she returned to class; and (6) Vargas had to conduct an investigation to
determine who was in the restroom at the time the fire started.  See Beltran, 593 S.W.2d
at 689.
	Viewing the evidence in the light most favorable to the verdict, we conclude that a
rational trier of fact could have found beyond a reasonable doubt that H.A.G. had the
specific intent to damage or destroy the building when she started the fire.  See Hooper,
214 S.W.3d at 13; Escamilla, 143 S.W.3d at 817.  We overrule H.A.G.'s first issue.
D.  Factual Sufficiency of the Evidence

	H.A.G. contends that the evidence merely shows that she burned her finger with the
lighter and dropped a lit piece of paper into the trash can, and not that she had the specific
intent to damage or destroy the building.  Although Vargas stated that H.A.G. told him that
she burned her finger and let a lit paper fall into the trash can, the trial court may not have
believed H.A.G.'s explanation due to her conduct before and after she started the fire. 
Beltran, 593 S.W.2d at 689.  The trial court could have inferred H.A.G.'s intent to damage
the building because H.A.G. and another student planned to bring the lighter for the
purpose of starting a fire at school, and H.A.G. failed to report the fire to school officials or
warn others of the potential danger.  Id.  After viewing the evidence in a neutral light, we
conclude that the evidence is not so weak that the trial court's verdict seems clearly wrong
and manifestly unjust or that the verdict is against the great weight and preponderance of
the evidence.  Watson, 204 S.W.3d at 414-15.  We overrule H.A.G.'s second issue.
IV.  Conclusion
	We affirm.
 
								NELDA V. RODRIGUEZ
								Justice

Memorandum Opinion delivered and
filed this 22nd day of May, 2008.